Case: 21-30682      Document: 00516577584         Page: 1    Date Filed: 12/14/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                  No. 21-30682                               FILED
                                                                     December 14, 2022
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Eduardo Lozano,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:21-CR-15-2


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Eduardo Lozano entered a conditional guilty plea to conspiring to
   possess with intent to distribute methamphetamine in violation of 21 U.S.C.
   §§ 846 and 841(a)(1) and (b)(1)(A), reserving his right to appeal the denial of
   his motion to suppress. He argues the affidavit for the search warrant


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30682      Document: 00516577584          Page: 2   Date Filed: 12/14/2022




                                    No. 21-30682


   contained no factual allegations suggesting evidence of drug trafficking would
   be found on his cellphone and that the allegations were insufficient to support
   probable cause to search the phone.
          Under the Fourth Amendment, a search of a cellphone incident to
   arrest generally requires a search warrant. Riley v. California, 573 U.S. 373,
   401 (2014). If the good faith exception to the exclusionary rule applies, we
   can affirm without further inquiry. United States v. Allen, 625 F.3d 830, 835
   (5th Cir. 2010). “Under the good faith exception, evidence obtained during
   execution of a warrant later determined to be deficient is nonetheless
   admissible if the executing officer’s reliance upon the warrant was objectively
   reasonable and made in good faith.” United States v. Woerner, 709 F.3d 527,
   533 (5th Cir. 2013). We review “de novo whether an officer’s reliance on a
   warrant was objectively reasonable and accordingly in good faith.” United
   States v. Flanders, 468 F.3d 269, 271 (5th Cir. 2006).
          Contrary to Lozano’s assertions, the affidavit contained more than
   wholly conclusional statements and instead provided specific facts and
   circumstances that allowed the issuing judge to make a probable cause
   determination regarding the search of the cellphone. See United States v.
   Morton, 46 F.4th 331, 338–40 (5th Cir. 2022) (en banc); see also United States
   v. Cherna, 184 F.3d 403, 409–11 (5th Cir. 1999). Viewing the totality of the
   circumstances, the affidavit was not bare bones. See United States v. Gentry,
   941 F.3d 767, 778–80 (5th Cir. 2019). Because an executing officer’s reliance
   on the warrant was objectively reasonable and made in good faith, we uphold
   the district court’s rejection of Lozano’s challenge to the good faith
   exception. See id. at 780.
                                                                  AFFIRMED.




                                         2